1 0 81-228
                                4.
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1982


JOHN   C.   VAN DAVEER,
                             Claimant and Respondent,


STAUFFER CHEMICAL COMPANY, Employer,
and NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBUHG, Insurer,
                             Defendants and Appellants.


Appeal from:       Workers' Compensation Court
                   Honorable William Hunt, Judge presiding
Counsel of Record:
   For Appellants:
            James P. Harrington argued, Butte, Montana
   For Respondent :
            Keefer and Roybal, Biilings, Montana
            Neil S. Keefer argued, Biliings, Montana


                                  Submitted:   June 21, 1982
                                    Decided:   September 9, 1982
Filed: "Ski-'    .I ~982
M r . J u s t i c e John        C.   Harrison delivered                  t h e Opinion o f            the
Court.


            T h l s a p p e a l a r i s e s from a J u l y 25,                 1 9 8 0 judgment        of

t h e W o r k e r s ' C o m p e n s a t i o n C o u r t i n w h i c h J o h n C.         Van D a v e e r ,

the     claimant,           was      awarded           additional             temporary           total

d i s a b i l i t y b e n e f i t s , a n i n d e m n i t y award f o r d i m i n i s h e d e a r n -

i n g c a p a c i t y , p e n a l t y f o r l a t e payment,                and a t t o r n e y f e e s .

The e m p l o y e r ' s r e q u e s t f o r r e h e a r i n g was d e n i e d by o r d e r o f

A p r l l 1 6 , 1981.

            On S e p t e m b e r 2 4 ,      1978,       Van    Daveer,          w h i l e working        a

summer       job    as a        switchman         for     S t a u f f e r Chemical           Company,

f e l l f r o m a r a i l r o a d c a r and w a s c r u s h e d b e t w e e n t h e c a r a n d

a brick wall.               Van D a v e e r s u s t a i n e d a c o l l a p s e d l u n g ,           six

fractured          ribs,       and numerous o t h e r              internal        injuries.           He

u n d e r w e n t s u r g e r y and was h o s p i t a l i z e d i n i n t e n s i v e care f o r

a t l e a s t a week.

           A f t e r t h e i n j u r y , Van D a v e e r d i d n o t i n t e n d t o r e t u r n

to    Stauffer           but     rather      planned          to     return         to     school      to

complete h i s degree.                  He discussed           t h i s intention with Dr.

Bartlett,          t h e only medical             expert testifying                  i n t h e case.

On    January       4,     1979,      Dr.     Bartlett         released           Van      Daveer      to

r e s u m e " f u l l , n o r m a l a c t i v i t i e s and d u t i e s . "

            Van     Daveer       returned         to    school         in     January        1979 f o r

wlnter      quarter        and       testified         that     he     continued           to    suff6r

irom extreme pain.                   I n mid-February              Van D a v e e r d e v e l o p e d     a

hernia       at    the     s i t e of       the   original           incision.            Corrective

s u r g e r y was     performed          March      23,       1979,      and      Bartlett        again

r e l e a s e d Van Daveer f o r f u l l a c t i v i t y a s o f May 1, 1 9 7 9 .

            Van D a v e e r g r a d u a t e d f r o m Montana S t a t e U n i v e r s i t y i n

c i v i l e n g i n e e r i n g i n August        1 9 7 9 and c u r r e n t l y i s employed
wit.h t h e Mont.ana Power Company a s a n e n g i n e e r .

           At    the       time     of     the     accident,           Van        Daveer     was     paid

$7.53     per    hour        for    fort-y hours               per    week.          His    temporary

total     rate       was     $188        per     week       and      his     maximum        permanent

p a r t i a l rat.e was $94 p e r week.

           Van D a v e e r p r o p e r l y g a v e S t a u f f e r n o t i c e o f h i s claim

and    filed     f o r compensation.                    N a t i o n a l Union F i r e I n s u r a n c e

Company a c c e p t - e d l i a b i l i t y f o r Van D a v e e r ' s i n j u r y , p a i d a l l

medical         payments          due,      and         paid    weekly        temporary            t-otal

disability        benefits          t-hrough February                  25,        1979.      National

then terminated             a l l c o m p e n s a t i o n and c l a i m e d a n o v e r p a y m e n t

o f $ 9 6 6 . 8 6 f o r p a y m e n t s made b e t w e e n J a n u a r y 3 a n d F e b r u a r y

25, 1 9 7 9 .

           National          r e i n s t . it u t e d     temporary          tot.al d i s a b i l i t y

payments        on     March       21,      1979,         at    the        time     of     the    hernia

problem.             It    continued           payments              through        Flay    1,     1979,

deducting        the        claimed       overpayment                and    making         payment     of

$161.14 o n S e p t e m b e r 28, 1 9 7 9 .

           Van D a v e e r c l a i m e d h e was e n t i t l e d t o t e m p o r a r y t o t a l

p a y m e n t s f r o m t h e d a t . e o f h i s i n j u r y t o August. 1, 1 9 7 9 , and

t o a f u r t h e r I1indemnit.y a w a r d . "

           The case was s u b m i t - t e d t-o t h e W o r k e r s ' Compensat i o n

Court     on    the        pretrial       order          and    briefs       of     counsel.         The

court      concluded             that      Van      Daveer           would        not      have     been

physically           fit    to    return       t o h i s old           job    with        St.auffer on

J a n u a r y 3 , 1 9 7 9 , and t . h a t h e was e n t i t - l e d t o t e m p o r a r y tot-a1

disability        b e n e f i t - s from       t h e d a t e of            injury    t o August        1,

1979.

           The c o u r t . f u r t h e r c o n c l u d e d t h a t r e s i d u a l e f f e c t s o f

Van    Daveer's           injury     limited            h i s abi1it.y t o o b t a i n c e r t a i n
einployment         a s an      engineer           in    the        open       labor     market.,          and,

therefore,          h e was e n t . i t l e d t o a n " i n d e m n i t . ~ a w a r d "               of    100

weeks.

            The        court     computed            temporary              total        compensation

b e n e f i t s f r o m S e p t e m b e r 24,      1 9 7 8 , t o A u g u s t 1, 1 9 7 9 , a t $ 1 8 8

per     week,       less     the      amount        already            paid,      for       a    total       of

$4,162.86.              To   that     figure,           the     court          added     a 20 p e r c e n t

penalty          for    delay       or       refusal          t.o     pay      compensation            which

amounted          t o $832.57.           In addition,                t h e " i n d e m n i t y award" o f

100 weeks          a t $94 p e r week t o t a l e d                  $9,400.           Each      of    these

a m o u n t s w a s t o be p a i d i n a lump sum.

            S t a u f f e r and N a t i o n a l p e t i t i o n e d f o r r e h e a r i n g .              The

p e t i t i o n was d e n i e d A p r i l 1 6 , 1 9 8 1 , and t h i s a p p e a l e n s u e d .

            Four i s s u e s a r e b e f o r e t h i s Court on review:

            1.     W h e t h e r t h e c o u r t ' s award o f a d d i t i o n a l t e m p o r a r y

total      compensation             benefits            was         supported       by      substantial

evidence?

            2.     Whether t h e c o u r t ' s i n d e m n i t y award w a s s u p p o r t e d

by s u b s t a n t i a l e v i d e n c e ?

            3.      Whet.her t h e c o u r t ' s          imposition of                a penalty was

s u p p o r t e d by s u b s t a n t i a l e v i d e n c e ?

            4.         Whether      the        court      erred           in    awarding          attorney

fees?

AODITIOhAL BENEFITS

            The f i r s t i s s u e t o b e c o n s i d e r e d i s w h e t h e r t h e r e is

substantial            evidence          t.o     support            the     award      of       additional

disability benefits.                     If      there        is     substantial            evidence         to

support          t h e Workers'       Compensation Court,                       t ~ h i sC o u r t c a n n o t

overturn that decision.                        H o l t o n v . S t o l t z e ( 1 9 8 1 ) , - Mont             .
            National           argues      the     court's        award       of   additional

disability              benefits        was      arbitrary         and     unsupported            by

substantial             evidence.           National        points       to     t.he    pretrial

stipulation             which     states:          "Thereafter,          defendant.-insurer

reinstituted            temporary         total     disability         payments        on    March

21,    1 9 7 9 when C l a i m a n t a g a i n became d i s a b l e d b e c a u s e o f              a

h e r n i a problem        . . ."       (Emphasis added.)

           National argues t-hat t h i s s t i p u l a t i o n , in a d d i t i o n t o

Dr.    B a r t l e t t - l s f u l l m e d i c a l r e l e a s e o f Van D a v e e r o n J a n u a r y

4,    1979, p r e c l u d e s a       f i n d i n g of   d i s a b i l i t y bet-ween J a n u a r y

a n d March 2 1 , 1 9 7 9 .

           The c o u r t c o n c l u d e d t - h a t s i n c e a h e r n i a i s c a u s e d by

exertion,          if    the    original        surgery       incision        was herniating

from t h e d a i l y a c t i v i t i e s a s s o c i a t e d w i t h a t t e n d i n g s c h o o l ,

it    could       n o t h a v e b e e n s u f f i c i e n t l y h e a l e d t.o h a v e a l l o w e d

Van D a v e e r t o r e t u r n t o h i s j o b a t S t a u f f e r i n J a n u a r y .

            Dr.     Bartlett testified               that    he knew,         a t t h e t i m e he

r e l e a s e d Van D a v e e r f o r r e t u r n t.o w o r k ,      t h a t Van D a v e e r d i d

n o t i n t e n d t o ret-urn t o h i s job a t S t a u f f e r .              Bartlett also

s t a t - e d h e was n o t f a m i l i a r w i t h t h e A m e r i c a n M e d i c a l Asso-

ciat-ion Rating             Guides because he d i d               n o t o f t e n make       those

d e t - e r r n i n a t i o n s a n d h i s e x a m i n a t i o n o f Van D a v e e r was o f    the

n a t u r e of a follow-up:

            .o
            t
                      S o , b a s i c a l l y , D o c t o r , would i t b e f a i r
                   s t a t e t h a t , r e a l l y , a t no t i m e d i d you
            e v e r s i t down w i t h him and g o t h r o u g h t h e j o b
            t h a t he had a t S t a u f f e r - and s a y , ' A l l r i g h t ,
            you c a n g o d o t h i s t o d a y o r y o u c a n d o i t
            next week'?

           "A.       I d i d n ' t d o t h a t and had no i n t e n t i o n o f
           doing t h a t .            What I mean by t.he p h y s i c a l
           f i t n e s s o f him was h e w a s a b l e t o p e r f o r m
           n o r m a l a c t i v i t i e s as s t a t e d i n my l e t t - e r . I
           d i d n o t go t h r o u g h and d o a d i s a b i l i t y
           e x a m i n a t i o n on him.       I wasn't requested to.
           I w a s g i v i n g a follow-up."
            Van D a v e e r t e s t i f i e d h e e x p e r i e n c e d p a i n i n h i s h i p s

and c h e s t a f t e r J a n u a r y 1 9 7 9 w h i c h i m p a i r e d h i s movement and

would      have prevented                 his     return      t o work a t S t a u f f e r .            He

s t a t e d he b e l i e v e d       he c o u l d n o t have r e t u r n e d t o S t a u f f e r ,

i f h e had e v e r i n t e n d e d t o d o s o , u n t i l A u g u s t 1, 1 9 7 9 .

           W f i n d t h e c o u r t ' s d e t e r m i n a t i o n of temporary t o t a l
            e

disability p a y m e n t s d u e Van D a v e e r f r o m t h e d a t e o f                       injury

t o A u g u s t 1, 1 9 7 9 , t o be s u p p o r t e d b y s u b s t a n t i a l e v i d e n c e .

INDEMNITY AWARD

            I n h i s p e t i t i o n f o r a h e a r i n g Van D a v e e r r e q u e s t e d a n

"indemnity         award,"           but     did      not     specify       the     statute        under

w h i c h h i s r e q u e s t was made.               The W o r k e r s ' C o m p e n s a t i o n C o u r t

f o u n d t h a t he s u f f e r s         from r e s i d u a l       e f f e c t s of    his    injury

w h i c h would " l i m i t h i s a b i l i t y t o o b t a i n c e r t a i n employment

as    an    engineer           in    the     open      l a b o r market"        and,       therefore,

made a n " i n d e m n i t y award o f 1 0 0 w e e k s . "

           This Court               recently        upheld       a    f i n d i n g of    40 p e r c e n t

d i s a b i l i t y of     the       whole      man      by   the     Workers'           Compensation

Court.         Holton        v.      Stoltze,         supra.          There,       two p h y s i c i a n s

gave the claimant d i s a b i l i t y ratings--one                          1 0 p e r c e n t and t h e

other       15    percent.                 The      court,        after       considering            the

claimant's            age,          education,           work        experience,           pain      and

disability,           actual          wage        loss    and     loss of         future        earning

capacity,        found         a     40    percent        disability.              Based      on    that

determination,              the       court        awarded           claimant       200     weeks      of

b e n e f i t s a t $ 4 5 p e r week.

           Here,         t h e c o u r t made no f i n d i n g o f              a percentage of

d i s a b i l i t y of    t h e w h o l e man or o f             a n y member o f          t h e body.

In    fact,      it      did        not    specify        any    basis       for     its     100-week

determination,             nor d i d         it    specify the           s t a t u t e under which
t h e award was made.                W e f i n d such an unexplained det-ermina-

t.ion    t o be      arbitrary,          and w e      return       this     question         to t h e

W o r k e r s ' C o m p e n s a t i o n C o u r t f o r more c o m p l e t e f i n d i n g s .

PENALTY

            The    next        i s s u e on    review       is   whether        a     20     percent

p e n a l t y f o r u n r e a s o n a b l e d e l a y a u t h o r i z e d b y s e c t i o n 39-71-

2907, MCA, w a s           warranted here.

            National          paid    Van      Daveer      temporary          total         payments

from t h e d a t e o f         i n j u r y through February 25,                1979, s t o p p i n g

t h e payments a f t e r r e c e i v i n g D r .        Bartlet.tls medical r e l e a s e .

Van D a v e e r ' s h e r n i a s u r g e r y and s u b s e q u e n t r e c o v e r y r e q u i r e d

additional          temporary         t-otal payments.                 National            made    the

payments         f r o m March 1, 1 9 7 9 t h r o u g h May 1, 1 9 7 9 , when D r .

B a r t l e t t a g a i n g a v e Van D a v e e r a m e d i c a l r e l e a s e .          Since Dr.

Bart1et.t        had     originally           released       Van     Daveer         for     work       on

J a n u a r y 5, 1 9 7 9 , N a t i o n a l c l a i m e d a n o v e r p a y m e n t . o f $ 9 6 6 . 8 6

for     payments         made        into     February.             It    subtracted              this

o v e r p a y m e n t f r o m p a y m e n t s d u e f r o m March t h r o u g h May and o n

S e p t e m b e r 28, 1 9 7 9 , p a i d Van Daveer t.he $161.14 r e m a i n d e r .

            Robert       W.      Keene,       branch       manager        for       the      General

Adjustment         Bureau,          testified      via deposition that a f t e r the

S e p t e m b e r p a y m e n t , Van D a v e e r was owed n o t h i n g f u r t h e r        .
            The c o u r t s u b s e q u e n t l y made F i n d i n g of F a c t No.              20:

            "The p o s i t - i o n o f t h e i n s u r a n c e c a r r i e r t h a t
            c l a i m a n t is e n t i t l e d t o a b s o l u t - e l y n o t h i n g
            c o n s t i t u t e s a d e l a y o r r e f u s a l t o p a y compen-
            s a t . i o n b e n e f i t s s o a s t o e n t i t - l e c l a i m a n t t.o
            a 20% p e n a l t y a s p r o v i d e d by s e c t i o n 39-71-
            2907, MCA."

            In    h i s deposition,            Keene      stated       that     he     based       his

position          that        Van    Daveer       was     not      entitled          t.o    further

payments on D r .          B a r t l e t t ' s medical r e l e a s e .

            The p e n a l t y is a u t h o r i z e d f o r " u n r e a s o n a b l e d e l a y o r
r e f u s a l t o pay."          S e c t i o n 39-71-2907,          MCA.       The p e n d l t y i s

not,    however,          intended to e l i m i n a t e t h e r i g h t of an i n s u r e r

t o assert a l e g i t i m a t e defense.                  S t e f f e s v.   93 L e a s i n g Co.,

Inc.    ( 1 9 7 8 ) , 1 7 7 Mont. 83, 580 P.2d 450.

             B a s e d on t h e f a c t s i n t h i s c a s e , w e f i n d t h e c o u r t ' s

i m p o s i t i o n o f t h e 20 p e r c e n t p e n a l t y u n s u p p o r t e d b y s u b s t a n -

t l a l evidence.

             "The     triggering         event       for      the    purpose       of    awarding

p e n a l t i e s f o r u n r e a s o n a b l e d e l a y or r e f u s a l t o p a y compensa-

t l o n is t h e i n s u r e r ' s      r e c e i p t of medical v e r i f i c a t i o n of a

compensable            injury."          Holton      v.      S t o l t z e ( l 9 8 1 ) , - Mont       .
 ,
- 637 P.2d 1 0 , 1 3 , 38 S t .Rep.                      1835, 1838.

             Here,       rather      than       a    verification             of   compensable

injury,        the     insurer received medical v e r i f i c a t i o n                  t h a t Van

Daveer w a s r e c o v e r e d       and c a p a b l e o f       returning t o f u l l duty

a s o f May 1, 1 9 7 9 .

           Although,            based    on d e p o s i t i o n s t a k e n    nearly      a    year

later,        the     court      determined          Van     Daveer' s        temporary        total

d i s a b i l i t y payments should have extended                        beyond       that date,

we    find     it w a s n o t u n r e a s o n a b l e      for the      i n s u r e r t o r e l y on

the    m e d ~ c a l releases.             We       therefore        reverse       the    court's

i m p o s i t i o n o f a 20 p e r c e n t p e n a l t y .

ATTORNEY FEES

             I n s u r e r 1s   entire     argument          that     attorney          fees   were

i m p r o p e r l y awarded       is b a s e d on t h e        p r e m i s e t h a t Van D a v e e r

s h o u l d n o t p r e v a i l on t h e o t h e r i s s u e s b e f o r e t h e C o u r t .

             The c o u r t a w a r d e d a t t o r n e y f e e s .       S e c t i o n 39-71-611,

MCA,    p r o v i d e s f o r such a n award:                 "In the event an i n s u r e r

d e n i e s l i a b i l i t y f o r a claim f o r compensation o r t e r m i n a t e s

compensation b e n e f i t s              and       the    claim       is     later      adjudged
c o m p e n s a b l e by t h e w o r k e r s '    compensation judge o r on a p p e a l ,

the    i n s u r e r s h a l l p a y r e a s o n a b l e c o s t s and a t - t o r n e y s ' f e e s

a s e s t a b l i s h e d by t h e w o r k e r s '      compensation c o u r t . "

            Here,      the      insurer          did    not     deny   1iabilit.y but          did

t e r m i n a t e cornpensat-ion b e n e f i t s on a claim which                      h a s been

upheld      as compensable.                 We,        therefore,      a f f inn t h e c o u r t ' s

award o f r e a s o n a b l e c o s t s and a t t o r n e y f e e s .

           We     remand       this      case      to     the    Workers'      Compensation

Court f o r a c t i o n i n accordance with t h i s opinion.




             Justices
Mr.   J u s t i c e F r a n k B. M o r r i s o n c o n c u r r i n g :
           I concur i n p a r t ,         and d i s s e n t i n p a r t .    T h i s case need n o t

b e remanded as c l a i m a n t is n o t e n t i t l e d to a n i m p a i r e d e a r n i n g

c a p a c i t y award.      The r e c o r d c o n t a i n s a t o t a l l a c k o f e v i d e n c e to
s u p p o r t a f i n d i n g t h a t c l a i m a n t s u f f e r e d a 20% l o s s o f e a r n i n g

capacity.         The f o l l o w i n g e v i d e n c e b e a r s upon t h a t q u e s t i o n .
DEPOSITION OF CLAIMANT:
(PP* 16, 17, 1 8 )
           "Q.  Now, w h a t t y p e o f work d o you d o a l l d a y
           now a t t h e p r e s e n t t i m e ?

           "A.      L i k e I s a i d , most o f t h e week, a t l e a s t 35
           h o u r s i s d e s k work, i s d e s i g n work.  And 5 h o u r s
           a week i s f i e l d work, which i n v o l v e s t r a v e l i n g
           and i n s p e c t i n g  .
           "Q.      Your d e g r e e from Bozeman i s i n C i v i l
           E n g i n e e r i n g , is t h a t c o r r e c t ?
           "A.     Correct.

           "Q. You a r e employed by t h e Montana Power
           Company a s a n e n g i n e e r ?
           "A.     Correct.
           "Q.     And you a r e f a m i l i a r , a r e you J o h n , w i t h
           t h e t y p e o f work t h a t c i v i l e n g i n e e r s d o ?
           "A.     Yes,     I am.

           "Q.     You are a b l e , I t a k e i t , t o d o y o u r p r e s e n t
           job,    is t h a t c o r r e c t ?
           "A.     T h a t ' s correct.

           "Q.     A r e t h e r e some c i v i l e n g i n e e r i n g j o b s t h a t
           y o u f e e l t h a t you would be u n a b l e to d o ?
           "A.      The area I would l i m i t m y s e l f t o would b e ,
           i n f a c t , i f I was t o h a v e a j o b t h a t r e q u i r e d a
           g r e a t d e a l of t r a v e l i n g p o s s i b l y heavy
           construction         .
           "Q.     Can you t e l l t h e r e a s o n f o r t h a t o p i n i o n ?
           "A.       I would s a y t h a t I would be h e s i t a n t to d o
           something l i k e t h a t because I r e a l l y haven't
           t r i e d to t e s t t h e f u l l c a p a b i l i t i e s of my p h y s i -
           c a l w e l l b e i n g as f a r a s c o m p l e t e h e a l i n g from
           t h e i n j u r i e s . And I w o u l d n l t w a n t to j e o p a r d i z e
           m y s e l f or a n y b o d y e l s e i n s u c h a s i t u a t i o n w h e r e
            I m i g h t g e t h u r t s a y i f I was to be i n t h e
            p r o x i m i t y o f h e a v y c o n s t r u c t i o n and s o m e t h i n g d i d
            h a p p e n and I was c a l l e d on t o d o s o m e t h i n g t h a t
            r e q u i r e d some h e a v y p h y s i c a l r e s p o n s e  .
            "Q.   A r e t h e r e a n y a c t i v i t i e s t h a t you c a n ' t do
            now t h a t you c o u l d d o b e f o r e y o u r i n j u r y ?
            "A.  N o t t h a t I know o f .              I h a v e n 1t t r i e d a l o t
            of things afterwards."
            A t p a g e 36 o f      t h e d e p o s i t i o n t h e c l a i m a n t gave t h e
f o l l o w i n g r e s p o n s e s to q u e s t i o n s propounded on c r o s s - e x a m i n a t i o n :

            Q .       I mean i n t h e f i e l d of c i v i l e n g i n e e r i n g
            i t s e l f . Okay, p u t t i n g a s i d e t h e q u e s t i o n o f
            w h e t h e r t h e r e was a n a c c i d e n t i n v o l v i n g h e a v y
            e q u i p m e n t and you b e i n g a r o u n d and c a l l e d t o
            l i f t a v e h i c l e o f f o f somebody or s o m e t h i n g l i k e
            t h a t , b u t j u s t i n your f i e l d a l o n e of c i v i l
            e n g i n e e r i n g , t h e r e is n o t h i n g t h a t r e q u i r e s a n y
            f u n c t i o n s t h a t you c a n ' t p e r f o r m , is t h e r e ?
            "A.      The o n l y area I would             q u e s t i o n myself i n
            d o i n g is p o s s i b l y i f I was        on a l a r g e i n s p e c t i n g
            j o b w h i c h would r e q u i r e m e       to d o a l o t o f
            climbing f o r a long period                  of t i m e .
            "Q. O t h e r t h a n t h a t , t h e p e r f o r m a n c e , t h e r e is
            n o t h i n g you c o u l d c o n c e i v e o f t h a t you c o u l d n ' t
            d o , is t h e r e ?



            The d e p o s i t i o n o f t h e t r e a t i n g p h y s i c i a n was a d m i t t e d .
            Dr.    J o h n D. B a r t l e t t g a v e t h e f o l l o w i n g t e s t i m o n y :
            "Q. Okay, a t t h e t i m e t h a t you examined him on
            J a n u a r y 4 , 1 9 7 9 , d i d you form a n o p i n i o n , b a s e d
            upon a r e a s o n a b l e d e g r e e o f m e d i c a l c e r t a i n t y ,
            a s t o w h e t h e r he had a n y i m p a i r m e n t o r d i s a b i -
            l i t y from t h i s a c c i d e n t a t S t a u f f e r C h e m i c a l
            Company?
            "A.      I f e l t t h a t he was p h y s i c a l l y f i t f o r d u t y ,
            yes.
            "Q. You f e l t t h a t h e w a s w i t h o u t a n y i m p a i r m e n t
            o r disability?
            "A.     Yes   ."
            The o n l y t e s t i m o n y i n t h e r e c o r d to s u p p o r t a p e r m a n e n t
d i s a b i l i t y award is c l a i m a n t ' s t e s t i m o n y t h a t h e m i g h t l i m i t him-
s e l f i n h i s work from h a v i n g t o do a " g r e a t d e a l of t r a v e l i n g and
p o s s i b l y heavy c o n s t r u c t i o n . "    T h e r e is n o t e v e n s e l f - s e r v i n g

t e s t i m o n y b y t h e c l a i m a n t t h a t s u c h a l i m i t a t i o n would i n a n y way
a f f e c t h i s a b i l i t y to e a r n i n t h e f u t u r e .       Although it is p r e f e r -

a b l e t o c a l l a n e m p l o y e r , a s u p e r v i s o r , o r some e x p e r t w i t n e s s
to e s t a b l i s h t h a t p h y s i c i a l l i m i t a t i o n s af f e c t earning c a p a c i t y ,

some " s u b s t a n t i a l c r e d i b i l e e v i d e n c e " c o u l d be p r o v i d e d b y t h e
claimant himself.                I n t h i s r e c o r d , even t h a t s u p p o r t for t h e
award i s l a c k i n g .        In f a c t , the only medical evidence i n the
r e c o r d s u g g e s t s t h a t c l a i m a n t has n e i t h e r p h y s i c a l impairment nor
disability.           I do not agree with the suggestion in the majority

o p i n i o n t h a t a medical f i n d i n g of p e r c e n t a g e of " d i s a b i l i t y of

t h e w h o l e man or o f a n y member o f t h e body" i s d e t e r m i n a t i v e of
a n i s s u e involving impaired earning c a p a c i t y                    .    Nevertheless, the
m e d i c a l t e s t i m o n y i n t h i s r e c o r d , when viewed i n c o n j u n c t i o n w i t h

c l a i m a n t ' s t e s t i m o n y , d o e s n o t s u p p o r t t h e f i n d i n g o f a 20%

i m p a i r e d e a r n i n g c a p a c i t y and t h e r e f o r e t h e f i n d i n g s h o u l d be s e t
aside.

            I d i f f e r w i t h t h e m a j o r i t y i n r e m a n d i n g t h i s case.            The
c l a i m a n t s i m p l y f a i l e d i n h i s e f f o r t to p r o v i d e any e v i d e n c e o f
i m p a i r e d e a r n i n g c a p a c i t y and t h e r e f o r e t h a t a s p e c t o f c l a i m a n t ' s
case m u s t f a i l .       The r e s u l t o f t h e m a j o r i t y o p i n i o n i s t o g i v e

c l a i m a n t a s e c o n d o p p o r t u n i t y to p r o v i d e e v i d e n c e n o t p r o d u c e d

initially.          I know o f n o l e g a l s u p p o r t f o r s u c h a c t i o n .

            I a g r e e w i t h t h e m a j o r i t y ' s p o s i t i o n on t h e b a l a n c e of

issues.        Based upon c l a i m a n t ' s t e s t i m o n y         t h e r e is some

" s u b s t a n t i a l c r e d i b l e e v i d e n c e " to s u p p o r t a n award o f t e m p o r a r y

t o t a l d i s a b i l i t y p a y m e n t s t o c l a i m a n t u n t i l A u g u s t 1, 1 9 7 9 .
However, i n l i g h t o f t h e t r e a t i n g p h y s i c i a n ' s          finding t h a t
c l a i m a n t c o u l d r e t u r n t o work i n F e b r u a r y o f 1 9 7 9 , and n o t i c e

t h e r e o f t o t h e i n s u r e r , a p e n a l t y should n o t have been a s s e s s e d
a g a i n s t i n s u r e r f o r suspending temporary t o t a l payments.
            I would a f f i r m t h e C o u r t ' s       award o f a d d i t i o n a l t e m p o r a r y
t o t a l c o m p e n s a t i o n b e n e f i t s , a f f i r m t h e award o f c o s t s and a t t o r -
n e y f e e s , and m o d i f y t h e judgment to e x c l u d e t h e r e f r o m t h e award
f o r l o s s o f f u t u r e e a r n i n g c a p a c i t y and p e n a l t y .
                                                      .--,
Mr. Justice John C. Sheehy concurring in part and dissenting
in part:

        I concur with the majority in the resolution of the
issues of temporary total disability payments, and attorney
fees.     I disagree with and dissent from the majority opinion
insofar as it remands the indemnity award, and denies the
worker's right to a penalty in this case.
        It distorts the record to say that there is no basis in
the evidence and in the findings and conclusions for the
indemnity award.     (The indemnity award is for permanent partial
loss of earning capacity.)
    At the outset, it is stated here as reinforcement that
when the Workers' Compensation Court is considering an
indemnity award, it need not consider as a determinative
fact that the employee is earning as much or more money as
he did before the injury.    Fermo v. Superline Products
(1978), 175 Mont. 345, 574 P.2d 251.     Of course, if loss of
earning capacity can be proven through an actual, post-injury
loss of earnings, that is an item for the Workers' Compensation
Court to consider.    Walker v. H. F. Johnson, Inc. (1978), 180
Mont. 405, 591 P.2d 181.     It was settled in Shaffer v.
Midland Empire Packing Co. (1953), 127 Mont. 211, 213-214, 259
P.2d 340, 342, that the test of whether an injured worker is
entitled to an indemnity award is not whether there has been
a loss of earnings or income caused by the injury, but
rather whether there has been a loss of earning capacity--a
loss of ability to earn in the open labor market.
        The evidence in this case discloses that this injured
worker has sustained a loss of ability to earn in the open
labor market.     This injury occurred when the employee,
working as a switch man, was crushed between a brick wall
and a moving train car.   His injuries were found by the
Workers' Compensation Court to be:    "blunt trauma to the
chest and abdomen; abrasion right lobe of liver; hemo-
peritoneum; contusion to left kidney with hematoma at base
of gallbladder; hemopneumothorax of right lung; [and] fractured
ribs 5 through 11 on the left."   He was substantially and
seriously injured.
    With respect to the worker's residual post-injury
difficulties, the Workers' Compensation Court made findings
that the worker has occasional discomfort on the left side
of his chest due to the nature of the healing of his ribs;
that when he sits for a long period of time, he experiences
tiredness in his back and pain in his legs.     The court also
found that after his injury the worker received a degree in
civil engineering from Montana State University and is
employed as a civil engineer by the Montana Power Company.
However, the worker's opportunity to work as a civil engineer
is limited in that he can not accept a job that requires
a great deal of traveling or that is involved with heavy
construction.   The claimant stated the reason for this limitation
is that he would not want to jeopardize himself or anybody
else in a situation where   ". . . I might   get hurt, say if I
was to be in the proximity of heavy construction and something
did happen and I was called on to do something that required
some heavy physical response."    The pain and "bothersomeness"
in his rib cage is due to the fact that a couple of the
ribs have healed a little out of place and they protrude
farther from his chest than the other ribs.      He has a continuing
dull pain in the chest.
       On these findings, the Workers1 Compensation Court
concluded:
       "The evidence clearly establishes that claimant
       still suffers some residual effects from his
       injury that would limit his ability to obtain
       certain employment - - engineer in the open
                          as an
       labor market. It appears that an indemnity
       award of 100 weeks would be an appropriate
       award in his case." (Emphasis added.)
       We are required to view the evidence on appeal of a case
of this kind in the light most favorable to the prevailing
party.    Hellickson v. Barrett Mobile Home Transport, Inc. (1973),
161 Mont. 455, 507 P.2d 523, 525.     In considering such evidence
we should bear in mind these rules:
       ". .    . We will not substitute our judgment for
       that of the trier of fact, but rather will o n l y con-
       s c c r whether substantial credible evidence supports
        il-
       the findings and conclusions. Those findings will
       not be overturned by this court unless there is a
       clear preponderance of t.vidcnce against them.
       We will view the evidence in a light most favorable
       to the prevailing party, recognizing that substantial
       evidence may be weak or conflicting with other evidence,
       yet still support the findings .  . ."    Cameron v.
       Cameron (1978), 179 Mont. 219, 228, 587 P.2d 939,
       945.
       We owe a good deal of respect to the findings and con-
clusions adopted by the Workers' Compensation judge.     Under
section 39-71-2905, MCA, he is given the power to fix and
determine any benefits to be paid and to specify the manner
of payment to a claimant.    The Workers1 Compensation judge is
required in that same statute to make his determinations in
accordance with the law as set forth in Ch. 71 of Title 39,
MCA.     Indemnity awards arise by virtue of the provisions of
sections 39-71-705 and -706, PICA.    The latter section
provides that in all cases of permanent injury less than
total, the compensation for permanent partial disability
shall bear such relation as the disability bears, in this
case, to 500 weeks.    By determining here that the claimant
was entitled to 100 weeks for his indemnity award, the
Workers1 Compensation Court impliedly found that he had
suffered a loss of 20 percent of earning capacity.   The
record bears this out.
     Although an estimate from a medical person as to the
percentage of total disability of an injured worker is
undoubtedly helpful to the Workers1 Compensation Court, I
find nothing in the law which requires the testimony of a
medical person as an absolute requisite for such an award.
There is no reason why the Workers' Compensation Court
cannot rely on the uncontroverted evidence of the claimant
as to the amount and character of his disability, from which
the Workers1 Compensation Court may draw a conclusion as to
the amount of indemnity award to which the claimant is
entitled.   Section 39-71-706, MCA.
     Taking into account that there is a different Workers'
Compensation judge now sitting than the one who heard and
determined this case, it appears quite unnecessary to me to
remand this case to the Workers1 Compensation judge for what
will be a ministerial act:   his determination that the
injuries shown by the claimant amount to 20 percent of his
earning capacity.
     I also disagree with the majority conclusion that this
claimant is not entitled to a penalty award based on the
actions of the insurer in connection with his claim.   The

majority is substituting its opinion for that of the Workers1
Compensation judge upon entirely wrong factors.   This is not

a case where the employer-insurer had a right to rely on medical
evidence so as to refuse - further compensation.
                         all
     Section 39-71-2907, MCA, provides:
     ". . . The question of unreasonable delay or
     refusal shall be determined by the workers'
     compensation judge, and such a finding constitutes
     good cause to rescind, alter, or amend any order,
     decision, or award previously made in the cause
     for the purpose of making the increase provided
     herein. "
     The Workers' Compensation Court concluded that "[tlhe
position of the insurance carrier that claimant - entitled
                                                is

- absolutely nothing constitutes a delay or refusal to pay
to
compensation benefits   . . ."   (Emphasis added.)   The record
supports this finding and conclusion.
     A review of the whole record, not shown to have been made
by the majority, would indicate that there was an unreasonable
delay or refusal to pay compensation to the worker.
     On March 9, 1979, Mr. Keene, branch manager of the
adjustment firm handling this case, wrote to the worker
stating that he had been overpaid for 36 days for a total of
$966.86, and demanding that Van Daveer repay that amount.     This
was during the period of the worker's disability, which the
majority concurs is correctly computed.
     On March 21, 1979, counsel for the worker wrote to Mr.
Keene advising him of the development of a hernia in the
long abdominal incision.   In that letter, counsel advised Keene
that the overpayment could be deducted from the eventual
entitlement to the worker, and that this was a case where
there would be a claim over and above the temporary total
disability benefits.
     On March 30, 1979, Keene wrote to counsel for the
worker stating that they were going to deny further compensation
by relying on the medical report of Dr. Bartlett that the
worker suffered no residual disability, although at that
time Keene had been advised that an operation for the hernia
had occurred.
                                  -17-
        On June 8, 1979, Dr. Bartlett wrote to Keene, stating

that he had last seen the worker on March 29, 1979, and that
he had released the worker for full duty as of May 1, 1979.
Dr. Rartlett also indicated that since he had not seen the
worker lately, he could give no further information at that
time.
        On July 2, 1979, the worker's counsel wrote to the

adjustment firm stating that a claim would be made for an
indemnity award, and setting forth the amount of partial
disability then owed to the worker.      The letter invited any
offer that the firm might make with respect to settling the
case.     The insurer did not respond.
        On August 23, 1979, Keene wrote to the Workers' Compensation
Division, asking for permission to pay the worker a temporary
total disability of 6 weeks, and to deduct therefrom the
overpayment of $966.86, leaving a net payment to the employee
of $161.14.
        On September 28, 1979, Keene addressed a letter to

counsel for the worker stating that he had received a
letter from the Workers' Compensation Division authorizing
the deduction of the overpayment and that Reene had surrendered
a check in the sum of $161.14 "as final payment of compensation
benefits owing."
        On February 7, 1980, the employee filed his petition
for a hearing to determine the compensation benefits to

which he was entitled.     In that petition, he asked for an
indemnity award for prospective loss of earning capacity.
        On April 30, 1980, the Workers' Compensation judge entered
a pretrial order, in which he noted the worker contended

he was entitled to an indemnity award for prospective loss
of earning capacity, and in which the employer contended
that the claimant had been paid all medical and compensation
benefits to which he was entitled.
     The case was tried on depositions, all taken on the
same day.    The claimant testified to his continuing disability.
Keene testified that based on medical reports and the further
testimony that day of the worker, he would still contend

that the worker was not entitled to one further penny as
compensation benefits.
     Thus, nonths after the letter of September 28, 1979,
it was apparent that Keene still refused to change his mind,
and was relying on medical reports that obviously were not

pertinent to the present claimed condition of the worker.
The Workers' Compensation Court saw this as an unreasonable
delay or denial of compensation benefits.     The record sustains

the court.    When there is substantial evidence to support
the court's findings and conclusions, it is the duty of this
Court to affirm those findings.    Walker v. H. F. Johnson,
supra.
        I would affirm the Workers' compensation Court in
toto.




                                          .
                                          ,
Mr. Chief Justice Frank I. Haswell:
        I concur in the foregoing opinion of Mr. Justice Sheehy.




                                       Chief Justice